      Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 1 of 6


                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                  MDL No. 1:15-md-2657-FDS

 IN RE : ZOFRAN® (ONDANSETRON)                    This document relates to:
 PRODUCTS LIABILITY LITIGATION
                                                  All Actions



                   NOTICE TO TAKE VIDEOTAPED DEPOSITION OF
                         APRIL ZAMBELLI-WEINER, PH.D.


       PLEASE TAKE NOTICE that Defendant GlaxoSmithKline LLC, d/b/a GlaxoSmithKline

(“GSK”), by and through undersigned counsel will take the oral and videotaped deposition of

April Zambelli-Weiner, Ph.D., on Wednesday, January 23, 2019, commencing at 9:00 am

(EST) at Goodell, DeVries, Leech & Dann LLP, One South Street, 20th Floor, Baltimore,

MD 21202, before a notary public or some other officer authorized to administer oaths in

Maryland, and will continue as long thereafter as reasonably necessary to complete same. The

deposition will be recorded stenographically and by videotape and is to be taken pursuant to the

Federal Rules of Civil Procedure and other applicable laws, and is for all lawful purposes.

       PLEASE TAKE FURTHER NOTICE that in connection with the taking of the deposition,

the deponent shall produce the items described in Exhibit A.
      Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 2 of 6



Dated: January 2, 2019             Respectfully submitted,

                                   GLAXOSMITHKLINE LLC,
                                   By its attorneys,

                                   /s/ Jennifer Hill
                                   Jennifer Hill
                                   SHOOK, HARDY & BACON L.L.P.
                                   2555 Grand Blvd.
                                   Kansas City, MO 64108
                                   Telephone: (816) 474-6550
                                   Facsimile: (816) 421-5547
                                   jshill@shb.com
                                   Admitted pro hac vice
      Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 3 of 6



                                  CERTIFICATE OF SERVICE

I hereby certify that, on January 2, 2019, the foregoing document was served on the following via
electronic mail:



 Tobias Millrood                                 Robert K Jenner
 Pogust Millrood                                 Jenner Law
 8 Tower Bridge, Suite 940                       1829 Reistertown Road, Suite 350
 161 Washington Street                           Baltimore, MD 21208
 Conshohocken, PA 19428                          rjenner@jennerlawfirm.com
 tmillrood@pogustmillrood.com

 M. Elizabeth Graham                             Kimberly D. Barone Baden
 Thomas Ayala                                    Motley Rice LLC
 Grant & Eisenhofer, P.A.                        28 Bridgeside Blvd.
 123 Justison Street, Suite 700                  Mt. Pleasant, SC 29464
 Wilmington, DE 19801                            kbarone@motleyrice.com
 egraham@gelaw.com
 tayala@gelaw.com                                James D. Gotz
                                                 Hausfeld
 Scott H. Marder                                 One Marina Park Drive, Suite 1410
 Thomas & Libowitz, P.A.                         Boston, MA 02210
 100 Light Street, 11th Floor                    jgotz@hausfeld.com
 Baltimore, MD 21202
 SHMarder@tandllaw.com




                                           /s/ Jennifer Hill
                                           Jennifer Hill
       Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 4 of 6



                                             Exhibit A

                            INSTRUCTIONS AND DEFINITIONS

       1.      “DOCUMENT(S)” means (1) every medium upon or within which data or

information can be transmitted, received, permutated, stored, or destroyed and (2) that in fact,

contains requested data or information at the time this subpoena is received, except that

“DOCUMENT(S)” shall not be construed more narrowly than the broadest meaning it has under

the Federal Rules of Civil Procedure.

       2.      “COMMUNICATION(S)”              means,      without   limitation,   any     written

correspondence, written expression of words, written transmission, or written exchange of data

or information to another person. “Written” includes printed, typed, handwritten, electronic, and

other readable documents.

       3.      “Person” means any natural person, or any business, legal, or governmental

corporation, entity, partnership, association, or group.

       4.       “SAS” means the Statistical Analysis System, a type of software used to analyze

epidemiological data.

       5.      The “Study” means the study described in the Accepted Manuscript entitled First

Trimester Ondansetron Exposure and Risk of Structural Birth Defects, by April Zambelli-

Weiner, Christina Via, Matt Yuen, Daniel J. Weiner, & Russell S. Kirby, to appear in

Reproductive Toxicology, received on March 30, 2018; revised on August 13, 2018; and accepted

on October 26, 2018.

       6.      The “Accepted Manuscript” means the Study manuscript that was accepted by

Reproductive Toxicology on October 26, 2018.

       7.      “Plaintiffs’ counsel” means counsel for the plaintiffs in the captioned case.
         Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 5 of 6



         8.     “Concerning” means constituting, having to do with, with respect to, involving,

describing, defining, construing, discussing, embodying, explaining, interpreting, referring to,

reflecting, regarding, relating to, or otherwise pertaining to, and shall be construed as necessary

to afford the widest possible scope of inquiry to the request containing the term.

         9.    “You” means April Zambelli-Weiner, Ph.D., and any of Dr. Zambelli-Weiner’s

agents, employees, independent contractors, assistants, or any other person acting on Dr.

Zambelli-Weiner’s behalf while acting in that capacity.

         PLEASE TAKE NOTICE that the following documents are requested to be produced

by January 9, 2019:

         1.    All COMMUNICATIONS between you and Plaintiffs’ counsel regarding the

Study.

         2.    Concerning the Study:

               a.      The original Study protocol;

               b.      The final Study protocol;

               c.      The Stata/MP13.1, SAS, or any other statistical software codes/input

                       used in analyzing the data, including any of the preliminary or other

                       analyses that were not reported in the Accepted Manuscript;

               d.      The entire Stata/MP13.1, SAS, or any other statistical software

                       output/printout of the analyses, including the final analyses and

                       preliminary or other analyses that were not reported in the Accepted

                       Manuscript;

               e.      The data dictionary, variable lists, or any other glossary of terms, or

                       annotation(s), necessary to interpret the Stata/MP13.1, SAS, or any other

                       statistical software codes or output; and
Case 1:15-md-02657-FDS Document 1271-3 Filed 01/09/19 Page 6 of 6



      f.   All DOCUMENTS concerning any data analyses or results that were not

           reported in the Accepted Manuscript.
